COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      James Lee Skinner v. State of Texas

Appellate case number:    01-14-00748-CR

Trial court case number: 1315689

Trial court:              183rd District Court, Harris County

       This is an appeal from a judgment signed July 11, 2014. The clerk’s record was filed
September 10, 2014.       On March 4, 2015, appellant requested a supplement containing
“Defendant James Skinner’s Motion to Suppress, Motion to Strike False Statements and Replace
PC Defeating Omissions per Franks v. Delaware and Motion to Disclose Informer’s Identity.”

       On March 24, 2015, the supplemental clerk’s record was filed. The supplemental clerk’s
record does not contain the Motion to Strike False Statements or the Motion to Disclose
Informer’s Identity.

       Rule 34.5(e) of the Texas Rules of Appellate Procedure provides:

       If a filing designated for inclusion in the clerk's record has been lost or destroyed,
       the parties may, by written stipulation, deliver a copy of that item to the trial court
       clerk for inclusion in the clerk's record or a supplement. If the parties cannot
       agree, the trial court must--on any party's motion or at the appellate court's
       request--determine what constitutes an accurate copy of the missing item and
       order it to be included in the clerk's record or a supplement.


       Accordingly, the trial court is directed to conduct a hearing to determine whether the
parties can agree on what constitutes an accurate copy of the missing items. The court is directed
to reduce its findings to writing and to have a supplemental clerk’s record containing those
findings filed with the clerk of this court, together with an accurate copy of the missing items, if
any, within 30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental clerk’s
record is filed in this court. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually          Acting for the Court


Date: October 22, 2015